The Court
refused to admit evidence that certain original entries in the books of the plaintiff, (a copy of which entries only in the handwriting of the witness was produced on the trial,) were in the handwriting of a deceased clerk, because the original entries were not produced. The Court refused to permit an account made out in the handwriting of a deceased clerk to be given in evidence, although it was said that the original entries were in the handwriting of the same deceased clerk. The Court said the original entries must be produced.